Citation Nr: 0608036	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  02-06 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.  

2.  Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from May 1970 to 
May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision.  In 
September 2003, the appellant appeared at a videoconference 
hearing held before the undersigned.  When this matter was 
last before the Board in December 2003, it was remanded to 
the Department of Veterans Affairs (VA), St. Petersburg, 
Florida Regional Office (RO) for additional development and 
readjudication.  Following the completion of the requested 
development, a supplemental statement of the case was issued 
in January 2006.  The case was returned to the Board and is 
now ready for appellate review.  

At his hearing before the Board in May 2003, the veteran 
suggested the possibility that he currently has diabetes that 
could be related to increased glucose readings shown in his 
service medical records.  The issue of entitlement to service 
connection for diabetes mellitus has not been adjudicated by 
the RO.  This information is referred to the RO for 
appropriate action, to include clarification of the veteran's 
intentions with respect to any claim that he may be advancing 
for entitlement to service connection for diabetes mellitus.  


FINDINGS OF FACT

1.  The veteran is not a veteran of combat.

2.  Diagnoses of post-traumatic stress disorder are based 
upon unsubstantiated stressors.

3.  The competent and probative evidence of record 
establishes that an acquired psychiatric disorder has not 
been linked to active service on any basis.

4.  The competent and probative evidence of record 
establishes that the veteran does not have peripheral 
neuropathy that can be linked to active service on any basis.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include post-
traumatic stress disorder, was neither incurred in nor 
aggravated by service, and the veteran is not entitled to 
service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 
3.309 (2005).

2.  Peripheral neuropathy was neither incurred in nor 
aggravated by service, and the veteran is not entitled to 
service connection for neuropathy.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder, and entitlement to service connection for 
neuropathy.  He claims that his post-traumatic stress 
disorder and its accompanying depression are related to 
traumatic events that he experienced while participating in 
secret combat rescue missions in North Vietnam during the 
Vietnam War era.  He claims further that he currently has 
neuropathy of the lower extremities that are related to 
injuries that he sustained in service.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze the veteran's claims.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that VA 
has provided the veteran with a copy of the September 2000 
rating decision; April 2002 statement of the case; December 
2003 Board remand; and January 2006 supplemental statement of 
the case; which included a discussion of the facts of the 
claims, notification of the basis of the decision, and a 
summary of the evidence used to reach that decision.  In 
correspondence from the RO dated in December 2000, October 
2001, and January 2004, the veteran was provided with 
additional notice regarding the evidence needed to succeed in 
his claims and the relevant provisions of the VCAA.  
Moreover, with respect to the veteran's claim of entitlement 
to service connection for post-traumatic stress disorder, in 
March 2000, the RO directed a letter to the veteran 
specifically asking him to provide details of stressful 
incidents that he could have experienced in service.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) decided Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  The notice provided 
to the veteran in this case was not given prior to the first 
AOJ adjudication of the claim.  Since that time, however, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Therefore, there has been substantial 
compliance with Pelegrini II and to decide the appeal would 
not be prejudicial error to the veteran.

The Board also acknowledges that all of the foregoing VCAA 
letters from the RO to the veteran did not contain a specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claims or 
something to the effect that the veteran give VA everything 
he had that pertained to his claims.  The March 2000 stressor 
development letter to the veteran did make that request.  
38 C.F.R. § 3.159(b)(1) (2005).  A complying notice need not 
necessarily use the exact language of the regulation so long 
as that notice properly conveys to a claimant the essence of 
the regulation.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

The RO asked the veteran for all the information and evidence 
necessary to substantiate his claims-that is, evidence of the 
type that should be considered by VA in assessing his claims.  
A generalized request for any other evidence pertaining to 
the claims would have been superfluous and unlikely to lead 
to the submission of additional pertinent evidence.  
Therefore, it can be concluded, based on the particular facts 
and circumstances of the case, the omission of the request 
for "any evidence in the claimant's possession that pertains 
to the claim" in the several notices did not harm the 
veteran, and it would be legally proper to render a decision 
in the case without further notice under the regulation.  Id.

Finally, in a recent decision, the United States Court of 
Appeals for Veterans Claims (CAVC) issued a decision holding 
that the initial duty to notify letter in a service 
connection claim must also include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006).  
However, since service connection is being denied, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
in failing to provide this notice.  

The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, but that any failures 
in the duty to notify are harmless error, and not prejudicial 
to the veteran.  See Mayfield, supra.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  Service medical 
records and personnel records were obtained, as required for 
claims involving allegations of covert operations.  See M21-
1MR, Part III(iii), Ch. 2, § E,  35 (Dec. 2005).  The RO 
obtained or attempted to obtain the veteran's treatment 
records as they were identified by the veteran.  The veteran 
was unable to provide any details regarding his claimed 
stressors that could be used for further development.  
Neither the veteran nor his representative have given any 
indication that there are additional treatment records that 
would provide greater insight into the origin of the 
veteran's disabilities at issue than is already of record.  

Consequently, it does not appear that there are any 
additional pertinent treatment records or other records to be 
requested or obtained.  Any question regarding notification 
of the veteran of what evidence he was required to provide 
and what evidence VA would attempt to obtain has essentially 
been rendered moot by virtue of the fact that there is no 
indication of pertinent treatment other than that provided by 
VA, the record of which has already been obtained.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Additionally, it is noted that the veteran has been provided 
with a peripheral nerves examination and a psychiatric 
examination (in April 2004) that were conducted for the 
purpose of determining whether a current neurological 
disorder or a current psychiatric disorder could possibly be 
related to service.  Thus, the mandate outlined in 
38 U.S.C.A. § 5103A has been fulfilled.  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  Having determined that the duty to notify 
and the duty to assist have been satisfied, the Board turns 
to an evaluation of the veteran's claims on the merits.  

Analysis

Post-traumatic stress disorder

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002).  

The veteran does not claim that he had post-traumatic stress 
disorder during service, nor is there evidence supporting 
such an allegation.  Rather, it is the veteran's contention 
that he experienced traumatic events during service related 
to secret rescue missions from Thailand to North Vietnam that 
he participated in during the Vietnam War era; and that these 
stressful events are responsible for his current post-
traumatic stress disorder.  The veteran has explained that, 
as a United States Marine, he and four members of his unit 
were utilized to provide air to ground support to help rescue 
persons that were shot down behind enemy lines.  He 
elaborated that he and the other three members of his unit 
would fly from Japan to Thailand, and then would fly to North 
Vietnam in helicopters to assist in the rescues.  The veteran 
has alleged that on several occasions he observed wounded 
personnel during these missions.  He recalled that on one 
occasion, he fell out of a helicopter and injured his 
shoulder while trying to help a wounded soldier get in.  

Generally, in order for a claim for service connection for 
post-traumatic stress disorder to be successful there must be 
(1) medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); (2) credible supporting evidence 
that the claimed inservice stressor actually occurred; and 
(3) a link, established by medical evidence, between the 
current symptoms and the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (2005); see also Cohen v. Brown, 10 Vet. 
App 128 (1997).

38 C.F.R. § 4.125(a) (2005) requires the diagnosis of a 
mental disorder to conform to the criteria in the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) 
(DSM-IV), or be returned by the rating agency to the examiner 
to substantiate the diagnosis. 

The diagnosis of post-traumatic stress disorder appears in 
the veteran's post-service medical records, including most 
pertinently, as noted in the report of the April 2004 VA 
examination that was conducted for the purpose of identifying 
the current existence of post-traumatic stress disorder.  The 
Board, however, does not reach the question of whether there 
is medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a).  The veteran's claim turns instead 
upon the threshold question of whether there is credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred.  As explained in detail below, the Board 
finds that there is no such evidence.  

The initial question to be addressed is whether the veteran 
received the requisite military citations or whether there is 
other supportive evidence to establish that the veteran 
"engaged in combat with the enemy."  See VAOPGCPREC 12-99.  
A determination as to whether the appellant is a veteran of 
combat is particularly significant in a post-traumatic stress 
disorder claim because he is entitled to have his lay 
statements as to his alleged stressors accepted, without 
corroboration, if he engaged in combat with the enemy and the 
stressors are related to the combat.  See Gaines v. West, 11 
Vet. App. 353 (1998).  The CAVC has held that:

"[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2004).

VA's General Counsel has defined the phrase "engaged in 
combat with the enemy" to mean that the appellant must have 
personally participated in a fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  The fact that the appellant served in a "combat area" 
or "combat zone" does not mean that he engaged in combat with 
the enemy.  Id.  Moreover, a general statement in the 
appellant's service personnel records that he participated in 
a particular operation or campaign would not, in itself, 
establish that he engaged in combat with the enemy because 
the terms "operation" and "campaign" encompass both combat 
and non-combat activities.  Id.  

Whether or not a veteran "engaged in combat with the enemy" 
must be determined through recognized military citations or 
other supportive evidence.  No single item of evidence is 
determinative, and VA must assess the credibility, probative 
value, and relative weight of each relevant item of evidence.  
Id.  The claimant's assertions that he engaged in combat with 
the enemy are not ignored, but are evaluated along with the 
other evidence of record.  Id.  

However, the claimant's assertion participated in covert 
operations against the enemy is not sufficient to establish 
that he "engaged in combat with the enemy."  He did not 
receive any award or decoration indicative of participation 
in combat such as the Combat Infantry Badge, Purple Heart, or 
"V" devices.  See M21-1MR, Part IV(ii), Ch. 1, § D,  13 
(Dec. 2005).  Moreover, there is no supporting evidence that 
the veteran engaged in combat.  While he claims the military 
deliberately covered up this evidence, he has offered no 
support of this assertion.  There being no evidence, besides 
his own statements, that the claimant was a veteran of 
combat, the preponderance of the evidence is against this 
element of his claim.  

Accordingly, there must be satisfactory corroboration in 
order to establish the existence of a stressor.  38 C.F.R. 
§ 3.304(f); Pentecost v. Principi, 16 Vet.App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998);  Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, CAVC has held that 
the regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  In 
this case, the veteran's only evidence of his in-service 
stressors is once again limited to his own testimony.  

Significantly, with respect to the stressors the veteran 
asserted in response to the RO's inquiries, his responses 
lacked the specificity required for submission to United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) or the Records Correspondence Section of the 
Commandant of the Marine Corps for further research.  In that 
regard, the veteran has alleged that the United States Marine 
Corps (USMC) altered his military records by removing 
evidence of the rescue missions.  He has also alleged that 
the USMC also altered his medical record to reflect that he 
had injured his shoulder on a trampoline instead of from a 
fall from a helicopter.  Finally, he has alleged that the 
USMC told him that he and his entire unit would be court-
martialed if they refused to agree to the alteration of their 
personnel records, or if they disclosed the combat activities 
of the unit.  

Any evidence from the service department or any other 
evidence supporting a description of the event is sufficient 
to establish the occurrence of a stressor.  See M21-1, Part 
III, paragraph 5.14(a).  Essentially, there is no evidence of 
any of the alleged stressful events reported by the veteran 
in the pursuit of his claim for service connection for post-
traumatic stress disorder, or of any cover-up of these 
activities.  In this case, the diagnoses of post-traumatic 
stress disorder in the record are based on unverified 
stressors provided to the examiner by the veteran.  As the 
CAVC has stated, neither the appellant's testimony nor after-
the-fact medical nexus evidence is sufficient "credible 
supporting evidence" of the actual occurrence of an in-
service stressor.  See Moreau; Dizoglio.  

In other words, neither the veteran's written or oral 
statements nor the medical opinions of post-traumatic stress 
disorder based on the veteran's history establish the actual 
occurrence of an in-service stressor.  The service department 
evidence, in fact, discloses that the veteran was never in 
either Thailand or Vietnam during the Vietnam War era.  
Rather, the veteran's personnel file discloses that the 
veteran's foreign service was limited to duty in Japan.  

In summary, there has been presented no supporting evidence 
that the claimed in-service stressors actually occurred.  The 
Board finds the veteran's own accounts of his stressors to be 
entirely uncorroborated.  There is no hint in the service 
medical records that he engaged in covert operations.  While 
the Board does not find it inherently incredible that he 
could have engaged in covert operations, of which we would 
have no indication in his official records, it is unlikely, 
and his statements of a military cover-up as described are 
not credible.  For example, his regular medical treatment for 
various maladies, including surgery on his hand, throughout 
the period argues against the claim.  He has not been able to 
provide the names of any fellow participants or witnesses, 
the general location of the incidents, or the time it 
occurred.  Given the lack of any supportive documentation of 
the occurrence of the stressors, the preponderance of the 
evidence is against establishing any stressor in service.

In the absence of a diagnosis that is based on verifiable 
stressors, therefore, the Board is constrained to deny the 
veteran's claim for service connection for post-traumatic 
stress disorder.  

The preponderance of the evidence is against the claim of 
entitlement to service connection for post-traumatic stress 
disorder.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule.  See 38 U.S.C.A. § 5107(b)(West 2002); 38 C.F.R. 
§ 3.102 (2005).



An Acquired Psychiatric Disorder other than
Post-traumatic stress disorder 

The veteran has provided written and oral statements claiming 
that the problems he experienced in service which led to his 
post-traumatic stress disorder, were also responsible for 
causing his other current mental disorders.  

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  Notwithstanding the 
lack of a diagnosis of a disability during service, service 
connection may still be granted if all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

In addition, service connection may be established for a 
current disability on the basis of a "presumption" under 
the law that certain chronic diseases manifesting themselves 
to a certain degree within a certain time after service must 
have had their onset in service.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) 
(2002).  Service connection for a psychosis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

Further, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2005).  

Governing regulations provide that personality disorders are 
not diseases within the meaning of applicable legislation 
providing for payment of VA disability compensation benefits.  
See 38 C.F.R. §§ 3.303(c), § 4.9, 4.127 (2005).

In order to prevail on the issue of direct service connection 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

In Gilbert, the CAVC stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The veteran's service medical records provide no record of 
complaints, findings or treatment during active service of a 
psychiatric disorder.  

After service, in addition to the diagnosed post-traumatic 
stress disorder, private and VA treatment records fully 
document the current diagnosis and treatment of the veteran 
for another psychiatric disorder, variously diagnosed as a 
depressive disorder, depression, and a major depressive 
affective disorder.  However, there is no medical nexus 
evidence linking such a psychiatric disorder to the veteran's 
period of service.  Moreover, there is no evidence of a 
psychosis or any other psychiatric disorder within the first 
post-service year.  Consequently, the Board concludes that 
the absence of such evidence is of significant evidentiary 
weight.  It is recognized that a major depressive disorder 
was diagnosed upon VA examination in April 2004, and found by 
the examiner to be related to the veteran's post-traumatic 
stress disorder.  As noted above, however, service connection 
for post-traumatic stress disorder has not been established, 
and may not serve as a foundation for service connection on a 
secondary basis.  38 C.F.R. § 3.310(a).  

While the veteran has expressed the opinion that his 
psychiatric disorders were the result of his experiences in 
service, the CAVC has held that a lay person, such as the 
veteran, is not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

The Board has reviewed the entire body of evidence, including 
the private and VA medical records, and the veteran's written 
and oral statements.  In this case, no competent medical 
evidence or opinion has been entered into the record which 
links or relates any psychiatric disorder to the veteran's 
period of active service.  

By way of summary, in addition to being against the claim of 
service connection for post-traumatic stress disorder, the 
preponderance of the evidence is also against the claim of 
service connection for any other psychiatric disorder.

Peripheral Neuropathy

The appellant argues that he has peripheral neuropathy of the 
lower extremities that is either the result of an injury that 
he sustained in service or of diabetes that he claims also 
originated in service.  As noted in the introduction above, 
the issue of entitlement to service connection for diabetes 
mellitus has not been adjudicated and must be referred to the 
RO for appropriate action.  On the other hand, having 
carefully considered the veteran's contentions with regard to 
peripheral neuropathy in light of the record and applicable 
law, the Board must deny the claim.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

VA does not generally grant service connection for symptoms 
alone, without an identified basis for those symptoms.  For 
example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

The appellant has expressed the opinion that he currently has 
peripheral neuropathy, and that it is related to his period 
of active service.  Service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  Applying the Hickson analysis, the initial 
question is whether there is evidence of the current claimed 
peripheral neuropathy.  The Board finds that the 
preponderance of the evidence is against the current 
existence of the claimed disability, and that the Hickson 
element (1) has therefore not been satisfied as to this 
claim.  

As noted, the appellant has asserted that he currently has 
peripheral neuropathy that he either contracted in service or 
is the result of a service-connected disability.  The CAVC 
has held, however, that lay persons, such as the appellant, 
are not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The medical evidence, in fact, serves to contradict the 
appellant's contention that he currently has peripheral 
neuropathy.  

VA outpatient treatment records dated in December 1999 
document that the veteran was seen for low back pain after 
having recently fallen while going up steps and hurting his 
low back.  Nerve conduction studies were administered and 
found consistent with neuropathy.  The examiner's impression 
was low back pain; "neuropathy probably alcoholic."  

In December 2003, the Board remanded the matter to the RO for 
the specific purpose of determining whether the veteran has 
peripheral neuropathy that can be related to service.  The 
requested VA examination was conducted in April 2004.

The report of the April 2004 examination noted that the 
veteran's claims file was reviewed prior to the preparation 
of the report.  The report contains a history of the 
veteran's evaluations for possible peripheral neuropathy, and 
a summary of the results of the physical examination and 
testing of the veteran.  Following examination, the examiner 
explained that the claims file had been reviewed, and that 
the veteran's chronic leg difficulties were more related to 
his low back problems than to a peripheral neuropathy in the 
lower extremities.  The examiner noted that the veteran had 
nerve conduction studies performed on the right leg in 2001 
that were entirely normal with no evidence of neuropathy, 
myopathy or denervation.  The examiner concluded that the 
objective findings and electrodiagnostic studies for the 
lower extremities did not support a diagnosis of neuropathy.  

Essentially, other than the veteran's own statements, or the 
history provided by the veteran to examining VA physicians, 
the claims folder contains no diagnosis of peripheral 
neuropathy.  The December 1999 VA outpatient treatment record 
showed a diagnosis of neuropathy, but that was deemed to be 
an alcoholic neuropathy.  In any event, there is no 
indication that the examiner at that time had the benefit of 
a review of the veteran's claims folder, and no finding of a 
peripheral neuropathy. 

Critically, the April 2004, VA examination was conducted for 
the express purpose of determining whether the veteran has 
peripheral neuropathy, and determined that he did not.  This 
examination was conducted based upon a complete review of the 
record, and considerable testing, and included ample 
rationale for the conclusion reached.  The Board finds this 
examination to have been highly probative of the question of 
the current existence of peripheral neuropathy.  As noted 
above, the only instances in which neuropathy is mentioned in 
the record are based upon the veteran's reported history, and 
the outpatient report in December 1999 attributing neuropathy 
to alcoholism.  As concluded by the April 2004 VA 
examination, this evidence does not equate to the current 
existence of the disorder, peripheral neuropathy.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In other words, service 
connection is granted only for disability, not on the basis 
of the symptoms of a disability.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Service connection cannot 
be granted for peripheral neuropathy, where, as in the 
present case, the preponderance of the evidence fails to 
demonstrate that the appellant currently has the claimed 
disability.  The criteria for a valid claim for the 
disability at issue, therefore, have not been met in this 
case.  In the absence of proof of a present disability there 
can be no valid claim.  Brammer at 225.  While the Board is 
sympathetic to the appellant's assertions that he currently 
has the claimed disability; again, he is not qualified to 
render a medical opinion and his statements cannot serve as 
competent medical evidence of a current diagnosis of the 
disorder at issue.  

Even if the current existence of peripheral neuropathy could 
somehow be established based upon the findings of the 
December 1999 treatment note (which the Board may not 
concede), there is still no competent evidence establishing a 
nexus between a current peripheral neuropathy disorder and 
the veteran's period of service.  To the contrary, in the 
case of the December 1999 treatment note, the veteran's 
neuropathy was attributed to other factors.  

Pursuant to 38 U.S.C.A. § 5107, where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the appellant currently has the claimed disorder, peripheral 
neuropathy.  Clearly, the preponderance of the evidence is 
against the claim.  Thus, the Board concludes that the 
appellant's claim for service connection for peripheral 
neuropathy must be denied.





ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder, is 
denied.  

Entitlement to service connection for peripheral neuropathy 
is denied.




____________________________________________
KAY D. HUDSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


